                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:16-cv-337-RJC
                               (3:08-cr-134-RJC-19)

JAIME SANDOVAL,                     )
                                    )
            Petitioner,             )
                                    )
      vs.                           )                        ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)


       THIS MATTER is before the Court on the Government’s Response to the Court’s

September 4, 2019 Order to Show Cause why the stay should not be lifted. (Doc. No. 7).

       Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 that was stayed pursuant

to United States v. Ali, 15-4433. (Doc. No. 4). Although Ali has not yet been finally decided,

Petitioner filed a Supplemental Memorandum arguing this the § 2255 Motion to Vacate can be

decided based on United States v. Davis, 139 S.Ct. 2319 (2019) and United States v. Simms, 914

F.3d 229 (4th Cir. 2019), and that consideration of this case should be expedited. (Doc. No. 5).

       The Court issued an Order on September 4, 2019 requiring the parties to show cause why

the stay should not be lifted. (Doc. No. 6). The Government filed a Response agreeing that the stay

should be lifted and requesting 60 days to respond to the § 2255 Motion to Vacate. (Doc. No. 7).

       The stay will be lifted and the Government will be required to file a response to the § 2255

Motion to Vacate within 45 days of this Order.

       IT IS HEREBY ORDERED that

       1. The Order staying this case, (Doc. No. 4), is lifted.

                                                 1
2. The United States is directed to file a response to the § 2255 Motion to Vacate within

   45 days of this Order.




                                Signed: September 18, 2019




                                        2
